DETAILED ACTION

This action is in response to the amendment 08/09/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent No. 6,441,810; (hereinafter Skoog).

	Regarding claim 11, Skoog [e.g. Figs. 3 - 4] discloses a circuit, comprising: a timebase generator comprising: a linear feedback shift register (LFSR) [e.g. Fig. 3; 36, 38 col. 6, lines 51 – 56 recites “a shortened (23,12) Golay code is implemented in the code generator 38.  This Golay code may be realized using, for example, well known linear feedback shift register (LFSR) circuitry”] configured to produce a first control word [e.g. output of 38; col. 5, lines 48 – 50 recites “The code generator 38 outputs a stream of back-to-back code-words, each of a predetermined length”] at a LFSR output [e.g. output of 38]; a logic circuit [e.g. Fig. 3; 40] having a logic input coupled to the LFSR output, the logic circuit configured to produce a second control word [e.g. output of 40] at a logic output, the second control word being either: (1) the first control word with no changes; or (2) the first control word with one or more bits inverted [e.g. col. 5, lines 51 – 57 recites “The MIU 40 receives both the digital output signal from the shift register 36 and the stream of code-words from the code generator 38 and passes one of the two signals to an output port based on the state of an input select signal from the control unit 48. If the output of the code generator is chosen, the MIU 40 also performs an inversion function on the chosen signal before allowing it to pass”]; and a signal generator [e.g. 42, 44] having an input coupled to the logic output the signal generator configured to produce a timebase signal [e.g. output of modulator MOD 44] responsive to the second control word [e.g. output of 38].

Regarding claim 20, Skoog [e.g. Figs. 3 - 4] discloses a method comprising: producing, by a linear feedback shift register (LFSR) [e.g. Fig. 3; 36, 38 col. 6, lines 51 – 56 recites “a shortened (23,12) Golay code is implemented in the code generator 38.  This Golay code may be realized using, for example, well known linear feedback shift register (LFSR) circuitry”], a first control word [e.g. output of 38; col. 5, lines 48 – 50 recites “The code generator 38 outputs a stream of back-to-back code-words, each of a predetermined length”]; producing, by a logic circuit [e.g. Fig. 3; 40], a second control word [e.g. output of 38] responsive to the first control word, wherein the second control word is either: (1) the first control word with no changes; or (2) the first control word with one or more bits inverted [e.g. col. 5, lines 51 – 57 recites “The MIU 40 receives both the digital output signal from the shift register 36 and the stream of code-words from the code generator 38 and passes one of the two signals to an output port based on the state of an input select signal from the control unit 48. If the output of the code generator is chosen, the MIU 40 also performs an inversion function on the chosen signal before allowing it to pass”]; and producing, by a signal generator [e.g. 42, 44], a timebase signal [e.g. output of modulator MOD 44] responsive to the second control word.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skoog in view of US Pub. No. 2010/0253305; (hereinafter Melanson).

Regarding claim 12, Skoog fails to disclose wherein the LFSR is a Fibonacci LFSR or a Galois LFSR.  
Melanson [e.g. Fig. 11] teaches wherein the LFSR is a Fibonacci LFSR or a Galois LFSR [e.g. paragraph 062].  
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify Matthew by wherein the LFSR is a Fibonacci LFSR or a Galois LFSR as taught by Melanson in order of being able to reduce peak values of electromagnetic interference (EMI) values of the control system, paragraph 063.

Regarding claim 21, Skoog fails to disclose wherein the LFSR is a Fibonacci LFSR or Galois LFSR.  
Melanson [e.g. Fig. 11] teaches wherein the LFSR is a Fibonacci LFSR or a Galois LFSR [e.g. paragraph 062].  
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify Matthew by wherein the LFSR is a Fibonacci LFSR or Galois LFSR as taught by Melanson in order of being able to reduce peak values of electromagnetic interference (EMI) values of the control system, paragraph 063.

Claim(s) 13, 22 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skoog in view of US Pub. No. 2016/0006350; (hereinafter Matthew).
	
	Regarding claim 28, Skoog fails to disclose a switch mode direct current-to-direct current (DC-to-DC) converter coupled to the timebase generator, the switch mode DC-to-DC converter configured to receive the timebase signal.  
	Matthew [e.g. Fig. 6] teaches a switch mode direct current-to-direct current (DC-to-DC) converter [e.g. 602, 604, 606] coupled to the timebase generator [e.g. 610, 612, 614, 620], the switch mode DC-to-DC converter configured to receive the timebase signal [e.g. PWM].  
	It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify Skoog by a switch mode direct current-to-direct current (DC-to-DC) converter coupled to the timebase generator, the switch mode DC-to-DC converter configured to receive the timebase signal as taught by Matthew in order of being able to reduce switching noise and improving transient response in voltage regulators.

Regarding claim 13, Skoog fails to disclose wherein the switch mode DC-to-DC converter is configured to switch in response to the timebase signal.  
Matthew [e.g. Fig. 6] teaches wherein the switch mode DC-to-DC converter [e.g. 602, 604, 606] is configured to switch [e.g. switching 602] in response to the timebase signal [e.g. PWM].  
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify Skoog by a wherein the switch mode DC-to-DC converter is configured to switch in response to the timebase signal as taught by Matthew in order of being able to reduce switching noise and improving transient response in voltage regulators.

Regarding claim 22, Skoog fails to disclose further comprising switching, by a switch mode direct current (DC)-to-DC converter, in response to the timebase signal.  
Matthew [e.g. Fig. 6] teaches further comprising switching, by a switch mode direct current (DC)-to-DC converter [e.g. 602, 604, 606], in response to the timebase signal [e.g. PWM].  
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify Skoog by further comprising switching, by a switch mode direct current (DC)-to-DC converter, in response to the timebase signal as taught by Matthew in order of being able to reduce switching noise and improving transient response in voltage regulators.

Claim(s) 19 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skoog in view of US Patent No. 10,312,927; (hereinafter Mirhaj).

Regarding claim 19, Skoog fails to disclose wherein the LFSR is a 7-bit LFSR.  
Mirhaj [e.g. Fig. 2] teaches wherein the LFSR [e.g. 216] is a 7-bit LFSR [e.g. col. 7, lines 45 – 54 recites “the waveform bitstream generating circuit 216 may be configured to generate a bitstream corresponding to a linear feedback shift register (LFSR) sequence for pseudorandom sequence data pattern generation.  For example, the LFSR sequence may have two modes, which can be 6-bit or 7-bit LFSR”].  
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify Skoog by wherein the LFSR is a 7-bit LFSR as taught by Morhaj in order of being able to provide calibration, col. 7, lines 54-55.

Regarding claim 25, Skoog fails to disclose wherein the LFSR is a 7-bit LFSR.  
Mirhaj [e.g. Fig. 2] teaches wherein the LFSR [e.g. 216] is a 7-bit LFSR [e.g. col. 7, lines 45 – 54 recites “the waveform bitstream generating circuit 216 may be configured to generate a bitstream corresponding to a linear feedback shift register (LFSR) sequence for pseudorandom sequence data pattern generation.  For example, the LFSR sequence may have two modes, which can be 6-bit or 7-bit LFSR”].  
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify Skoogby wherein the LFSR is a 7-bit LFSR as taught by Morhaj in order of being able to provide calibration, col. 7, lines 54-55.

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Response to Arguments
Applicant’s arguments with respect to claim(s) 11 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim(s) 1 – 5 are allowed.
Claim(s) 17 – 18 and 24 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a logic circuit comprising an inverter, an AND gate, and a multiplexer, wherein the inverter has an input coupled to a most significant bit of the output of the LFSR, the AND gate has a first input coupled to a second most significant bit of the output of the LFSR and a second input coupled to an output of the inverter, a selector input of the multiplexer is coupled to an output of the AND gate, a first input of the multiplexer is coupled to the second most significant bit of the output of the LFSR, and a second input of the multiplexer is coupled to a logic low source; and a switch mode direct current-to-direct current (DC-to-DC) converter coupled to the timebase generator.”
The primary reason for the indication of the allowability of claim 17 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the logic circuit comprises: an inverter having an inverter input and an inverter output, the inverter input coupled to a most significant bit of the first control word; an AND gate having and AND input and an AND output, the first AND input coupled to a second most significant bit of the first control word and the second AND input coupled to the inverter output; and a multiplexer having a first multiplexer input, a second multiplexer input, a selector input, and a multiplexer output, the selector input of the multiplexer coupled to the AND output, the first multiplexer input coupled to the second most significant bit of the first control word, and the second multiplexer input coupled to a logic low source.”
The primary reason for the indication of the allowability of claim 18 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the bit position is a first bit position, the logic circuit further configured to: decrease a value of the first bit in the first bit position to produce the second bit; and increase a value of a third bit in a second bit position of the first control word to produce a fourth bit in the second bit position of the second control word.”
The primary reason for the indication of the allowability of claim 24 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the bit position is a first bit position, the logic circuit further configured to: decrease a value of the first bit in the first bit position to produce the second bit; and increase a value of a third bit in a second bit position of the first control word to produce a fourth bit in the second control word.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838